DETAILED ACTION
This Office action is in reply to correspondence filed 14 December 2021 in regard to application no. 16/894,719.  Claims 1-20 are pending, of which claims 17-20 have been withdrawn from consideration.  Claims 1-16 are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to an election non-elected without traverse.  Accordingly, claims 17-20 have been cancelled.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, claims were rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more, and under § 103 based on some or all of the following references: Hamedi et al., Collins et al. and Haas et al.
In regard to § 101, and as discussed during the interview conducted 7 December 2021, though the claims continue to recite abstraction, it is somewhat impractical for a person to keep track, in the mind, of intervals between receipt of multiple generally linking the previously-construed abstract idea to a particular technological environment and are therefore no longer directed to an abstract idea.  As such, the rejection is withdrawn.
In regard to § 103, the present claims clarify the invention by making it clear that the claimed “attribution” comprises a portion of a “conversion credit assigned” to a channel based on perceived effectiveness of advertising, which is different from the broader interpretation previously adopted by the Examiner.  In light of that and the other claim amendments, further search and consideration were conducted.
Zhong et al. (U.S. Publication No. 2018/0308123) discloses a fractional attribution system based on advertising [title] which discusses the difficulty of ascertaining advertisement effectiveness, [0008] and of determining the “true causal relationship between each channel and the conversion target”. [0012] Unlike the present invention, Zhong goes at the problem by finding “a variable that influences the channel’s volume but not directly conversions”. [0014]
Scharf (U.S. Publication No. 2018/0040003) discloses enhancing media partner data with attribution data [title] which keeps track of “media channel touchpoints that also received partial attribution credit for a conversion”, [0044] and while the system uses “time stamps”, [0028] and makes it clear they “represent the time of the content impression”, [0041] he does not take it to the step of basing the partial attribution credit on the relation between the impression and a subsequent conversion, nor does he explicitly teach basing the partial attribution credit on the interactions and channel data. None of these, alone or combined, teach all of the limitations of the present invention, in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694